Citation Nr: 0820007	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  01-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a rating decision of the 
VA Regional Office (RO) in Columbia, South Carolina that 
denied service connection for conditions that included 
dysplasia.  

This case was remanded by decisions of the Board dated in May 
2003 and May 2005. 

The Board points out that the issue of entitlement to service 
connection for seborrheic dermatitis that was previously on 
appeal was granted by rating action dated in October 2007.  
This is a full grant of that benefit sought on appeal and is 
no longer for appellate consideration.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  There is competent clinical evidence of record that the 
veteran does not have dysplasia.


CONCLUSION OF LAW

Dysplasia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she now dysplasia that was diagnosed 
during service for which service connection should be 
granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this particular case, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in September 2002, April 2003, May 
2003, April 2004 and July 2005 that fully addressed all four 
notice elements and was initially sent prior to the AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained detailed clinical 
treatment records of the claimed disorder.  The veteran has 
submitted a number of statements in support of her claim.  
She was afforded VA examinations in 2006 and 2007, to include 
medical opinions.  Significantly, neither she nor her 
representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim currently being adjudicated.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual Background

Service medical records dated in August 1986 reflect that the 
OB/GYN department requested a tissue examination for the 
veteran who had a history of benign atypia, with dysplasia 
unable to be ruled out.  It was reported that the findings 
showed focal condylomatous changes, and were consistent with 
a previous Pap smear showing atypical metaplasia and 
condylomatous changes, as well as a current Pap smear which 
also showed such changes.  Clinical correlation and follow-up 
were advised.  The appellant had a physical examination in 
July 1996 for medical board purposes where it was noted in 
the summary of defects that a fibroid uterus was suspected, 
but that she was asymptomatic.  It was also recorded that she 
had had cervical dysplasia in 1986, but that Pap smears since 
then had been within normal limits.  On examination in June 
1999 for retirement from service, no pertinent defect was 
noted.

Post service, the veteran was seen at a military clinical 
facility in February 2002 with a history of dysmenorrhea, 
dysparunea, post coital bleeding and chronic pelvic pain.  An 
endoscopic biopsy was performed that disclosed endometrial 
hyperplasia without atypia.  The appellant underwent a total 
abdominal hysterectomy in April 2002 that included 
transection of the cervix.  Final diagnoses included chronic 
cervicitis and squamous metaplasia.  

By rating action dated in February 2003, service connection 
was granted for hysterectomy with bilateral salpingo-
oophorectomy secondary to adenomyosis.  

The veteran was afforded a VA gynecology examination in 
February 2006.  The examiner stated that the claims folder 
was reviewed.  A history of dysplasia in 1986 was noted.  On 
physical examination, the abdomen and external genitalia were 
negative.  The examiner commented that the clinical plan 
would be expected management with yearly Pap smears.  In an 
addendum report dated in March 2006, it was noted that the 
veteran had a history of dysplasia in 1986 and was treated 
with cryotherapy.  The examiner stated that "I would 
consider her completely cured with the cryotherapy, and 
particularly now with the hysterectomy."  It was opined that 
dysplasia was not a service-related medical problem.  

The appellant was most recently afforded a VA examination for 
gynecology purposes in August 2007.  Following physical 
examination, diagnoses included history of abnormal Pap smear 
with dysplasia and subsequent cryotherapy, with subsequent 
normal Pap smears during active military service, and 
endometriosis with subsequent total abdominal hysterectomy 
and.  The examiner stated that the veteran did not have a 
current diagnosis of dysplasia as a complete hysterectomy and 
bilateral salpingo-oophorectomy were performed in 2002.  The 
examiner indicated that the claims folder was reviewed.

Legal Analysis

Although the veteran claims that she has dysplasia that is 
related to service, the clinical record does not support her 
assertions.  While she may have had the condition in the 
past, the post service record indicates that the condition 
was cured by cryosurgery during active duty and/or post 
service total abdominal hysterectomy.  The most recent VA 
clinical evidence clearly demonstrates that she does not now 
have the condition for which service connection is being 
claimed.  She has not presented any evidence to the contrary.

The Board notes that the evidence does not show that the 
veteran now has any diagnosed dysplasia.  See 38 U.S.C.A. 
§§ 1110, 1131, (West 2002 & Supp 2007).  In short, no current 
condition diagnosed as dysplasia is clinically demonstrated 
for which service connection may be granted.  In this regard, 
the Board points out that service-connection requires 
evidence that establishes that a veteran currently has the 
claimed disability for which service connection is being 
sought.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board thus finds 
that as there is no evidence of any currently diagnosed 
dysplasia, service connection is not warranted.  

The only other evidence in support of the claimed condition 
is the veteran's own statement to the effect that she now has 
dysplasia that is of service onset.  As a layperson, however, 
the appellant is not competent to provide a probative opinion 
on a medical matter, such as whether or not she has the 
claimed disorder. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim and 
service connection must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).









ORDER

Service connection for dysplasia is denied.



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


